Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Examiner’s Amendment filed on 02 November 2020 is repeated as follows.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Frank on 16 October 2020.
Claim 56 subpart (i), claim 57 subpart (v) and claim 57 subpart (w) were amended and claims 77-82 were added as follows:
The following claims were amended as follows:
Part (i) of Claim 56 was amended: i) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:57, 58 and 59, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:61[[60]], the amino acid sequence AAS, and SEQ ID NO:62[[61]], respectively;
107[[106]] and a VL region comprising the sequence of SEQ ID NO:108;
w) a VH region comprising the sequence of SEQ ID NO:42[[46]] and a VL region comprising the sequence of SEQ ID NO:46[[49]];
The following claims were added:
Claim 77. The method of claim 56, wherein the antibody comprises a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:2, 3 and 4,
respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of
SEQ ID NO:6, the amino acid sequence DAS, and SEQ ID NO:7, respectively.

Claim 78. The method of claim 56, wherein the antibody comprises a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:23, 24 and 25,
respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of
SEQ ID NO:27, the amino acid sequence AAS, and SEQ ID NO:28, respectively.

Claim 79. The method of claim 56, wherein the antibody comprises a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:64, 65 and 66,
respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of
SEQ ID NO:68, the amino acid sequence DAS, and SEQ ID NO:69, respectively.

Claim 80. The method of claim 56, wherein the antibody comprises a VH region comprising the sequence of SEQ ID NO:1 and a VL region comprising the sequence of
SEQ ID NO:5.

Claim 81. The method of claim 56, wherein the antibody comprises a VH region comprising the sequence of SEQ ID NO:22 and a VL region comprising the sequence of
SEQ ID NO:26.

Claim 82. The method of claim 56, wherein the antibody comprises a VH region comprising the sequence of SEQ ID NO:63 and a VL region comprising the sequence of
SEQ ID NO:67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643